Citation Nr: 1536714	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  05-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973, and from November 1990 to June 1991, including service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran and his spouse presented testimony at hearings before the undersigned Veterans Law Judge (VLJ) in January 2006 and March 2015, and transcripts of the hearing have been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded by the Board in May 2007 for a VA medical opinion regarding direct service connection for hypertension, in July 2008 to obtain the Veteran's Social Security Administration (SSA) records, and in February 2009 and June 2010 to obtain a complete rationale for two nexus opinions of record.  Given the insufficiencies found in the opinions of record, the Board requested a VHA medical expert's opinion.  A September 2011 Board decision denied the claim.  In June 2014 the Board vacated the September 2011 decision to correct any potential due process error relating to the duties of the VLJ in conducting the January 2006 hearing.  The claim is now properly before the Board for appellate consideration.

The issue of entitlement to an evaluation in excess of 30 percent for PTSD has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The record does not reflect that the Veteran's hypertension was present in service or within a year of service, is causally or etiologically related to service, or was caused or aggravated by the service-connected PTSD.

2.  The record does not reflect that the Veteran's heart disease was present in service or within a year of service, is causally or etiologically related to service, or was caused or aggravated by the service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for heart disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In the present case, a June 2007 letter fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a copy of the May 2011 Veterans Health Administration (VHA) medical obtained by the Board and given 60 days to present argument or evidence to rebut the opinion.  Findings from the VHA opinion report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was afforded a hearing in March 2015 before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Active military service includes active duty, and any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including cardiovascular renal disease, including  hypertension, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In addition to the general service connection law, service connection may be established for a veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or after service, to a degree of 10 percent or more, not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. § 101(33) (West 2014).  In this case, the Veteran's service personnel records show that he served in the Southwest Asia theater of operations from December 1990 to May 1991.  Therefore, he is a Persian Gulf veteran as defined by regulation.  See 38 C.F.R. § 3.317.  In regards to the claim of service connection for hypertension and a heart disability, VA treatment records indicate that the Veteran has been diagnosed with hypertension and coronary artery disease.  Therefore, service connection cannot be available based on an undiagnosed illness.  See 38 C.F.R. § 3.317; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Hypertension

The Veteran contends that his hypertension was incurred in service or is secondary to his service-connected PTSD.  His STRs from his first period of active service fail to reflect a diagnosis of hypertension or treatment for elevated blood pressure.  The Veteran's February 1973 separation physical examination report reflects that the Veteran's vascular system was found to be normal, and a blood pressure reading of 118/86 was recorded (a normal reading for VA purposes pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1).   The separation physical examination report references the Veteran's report that he had been told he had low blood pressure while in service.  The clinician noted that there was no current evidence of low blood pressure or any resulting complications or sequelae.

Neither the Veteran's subsequent post-service treatment records nor his STRs from his second period of active service reflect treatment for elevated blood pressure readings or a diagnosis of hypertension.  The Veteran's blood pressure reading as reflected in a May 1990 physical examination report was 110/86.  In his report of medical history completed in April 1991, the Veteran denied ever having had high or low blood pressure, and at the April 1991 separation examination, blood pressure was 120/96 and his vascular system was normal.  

A June 1993 VA treatment record states that the Veteran had known hypertension.  An October 1993 reservist periodic examination report notes the Veteran's vascular system to be normal, with a recorded blood pressure reading of 132/70, and in his corresponding report of medical history, the Veteran denied ever having had high blood pressure.  A March 1994 VA treatment record reflects that the Veteran's blood pressure readings were recorded over a one-week period, apparently in conjunction with in-patient treatment for that week, but the record does not reflect a diagnosis of hypertension, nor does it reflect hypertension as defined for VA purposes.  A June 1994 VA treatment record reflects a blood pressure reading of 136/87, as well as a list of the Veteran's medications, and no blood pressure medication was noted.  Additionally, at a July 1994 VA examination, the Veteran's blood pressure was recorded as 142/88, his cardiovascular system was found to be normal, and no diagnosis of hypertension was noted.  A September 1997 VA treatment record reflects that the Veteran had no prior history of hypertension, and a subsequent treatment record from later that month reflects an assessment of hypertension after a blood pressure study was conducted.  

A letter from the Veteran's private family practitioner dated in April 2004 reports the Veteran's PTSD symptoms and summarily states that in his professional opinion, the Veteran's PTSD caused his elevated blood pressure.   However, no rationale was provided, and therefore the opinion has no probative value.   "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded VA examinations in April 2004 and December 2004, and addendum medical opinions were obtained in September and December 2009 and June 2010.  However, the Board finds that these medical opinions were predicated on an incorrect assumption regarding the onset of the Veteran's PTSD not being until 2003.  Therefore, these opinions cannot be given probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).  

A September 2007 VA heart examination report explores whether the Veteran's hypertension is directly related to service or had its onset within one year of the Veteran's discharge from active service.  The examiner noted that in May 1990, the Veteran's blood pressure reading was 110/86 and at discharge in April 1991, his reading was 120/96.  However, the examiner also noted the presence of a 1994 normal blood pressure reading.  The examiner also referenced the Veteran's reports at a prior 2004 VA examination that he had been diagnosed and treated for hypertension for the past 10 years.  However, the examiner noted that a review of the Veteran's medical records revealed that in 1994, when the Veteran had a normal blood pressure reading, no blood pressure medications were noted.  The examiner further noted that he had reviewed the Veteran's claims folder, including his STRs, in detail.  While the Veteran's blood pressure reading was elevated in April 1991, a diagnosis of hypertension could not be made on one isolated elevated reading.  The examiner further noted that the Veteran's blood pressure reading was normal in 1994, and therefore the examiner could not find that the Veteran's hypertension had its onset within one year of the Veteran's 1991 discharge. 

During a March 2009 VA heart examination, the Veteran again reported a diagnosis of essential hypertension in 1994 and being placed on medication for it at that time.  After examining the Veteran and taking four blood pressure readings, the examiner diagnosed the Veteran with essential hypertension.  The examiner noted that although the Veteran had a single elevated blood pressure reading in 1991, he had a subsequent normal blood pressure reading in 1993, and all readings prior to the 1991 reading were normal.  It was noted that a diagnosis of hypertension requires at least three blood pressure readings over a period of several months and that isolated blood pressure readings for different reasons is not uncommon.  The examiner felt that the onset of hypertension was in 1994 because there was not sustained blood pressure elevation until then.  The examiner also stated that he could not find any evidence of sustained hypertension during active duty or within one year of separation and concluded that the Veteran's hypertension was diagnosed in 1994.  

Another private physician wrote in September 2009 that based on the record it could be assumed that the Veteran was hypertensive or not hypertensive in the period from 1990 to 1991.  The same physician wrote in September 2010 that the current high blood pressure could be related to his PTSD.  These opinion cannot be given probative value because of their equivocal nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).  The  September 2010 opinion also did not include a rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.

After reviewing the Veteran's claims file, a VHA cardiologist wrote in a May 2011 opinion that the Veteran did not have a diagnosis of hypertension in service or within a year of service.  The isolated blood pressure reading in 1991 was insufficient to form a basis for diagnosing hypertension.  With regard to whether the Veteran's service-connected PTSD caused or aggravated his hypertension, the cardiologist opined that neither the Veteran's medical history nor the current medical literature exploring the relationship between hypertension and PTSD supported the Veteran's PTSD causing or worsening his hypertension.  The cardiologist noted that the studies conducted exploring the association between PTSD and hypertension were small observational studies with equivocal results.

The Veteran testified at the March 2015 Board hearing that his recollection is that after the high blood pressure reading in service, he continued to have high blood pressure readings.  Although the Veteran is competent to report that he was told that he had high blood pressure readings, the record contradicts his statement.  Therefore, it is not credible and is not given probative value.

Turning first to the issue of direct service connection, there is no evidence that the Veteran developed hypertension during his first period of active duty.  The Veteran has consistently reported being diagnosed and treated for hypertension in 1994, several years after his discharge from his second period of active duty.  While the Veteran had an elevated blood pressure reading recorded in April 1991 during separation from his second period of active duty, both the September 2007 and March 2009 VA examiners, as well as the VA cardiologist who reviewed the Veteran's claims file in May 2011, found that this was an isolated elevated blood pressure reading that could not serve as a basis for a diagnosis of hypertension.  In support of their opinions, the examiners cited subsequent normal blood pressure readings in 1993 or 1994, stating that a diagnosis of hypertension required sustained elevated blood pressure readings.  

Indeed, the Board's review of the medical evidence of record reflects that the Veteran had blood pressure readings within normal limits as recorded in his October 1993 Reserve service periodic examination and in a July 1994 VA treatment record.  See 38 C.F.R. § 4.104 Diagnostic Code 7101, Note 1.  Moreover, September 1997 VA treatment records reflect a diagnosis of hypertension and a notation that the Veteran had no prior history of hypertension.  Thus, the Board finds that the September 2007 and March 2009 VA examiners' opinions are supported by the evidence of record.  See Stefl, 21 Vet. App. at 124.  Accordingly, the medical evidence does not support a finding that the Veteran's hypertension began in service or became manifest to a compensable degree within one year from his separation from service.  See 38 C.F.R. §§ 3.303, 3.309.

Regarding whether PTSD caused or aggravated hypertension, the Board finds the May 2011 VHA cardiologist's opinion to be of probative value because the record was considered and the conclusions adequately explained.  This is in contrast to the private physicians' opinions from April 2004 and September 2010, which offered no rationales. 

While the Veteran has made statements to the effect his hypertension was caused or aggravated by the service-connected PTSD, he is not competent to make such a determination.  His statements on etiology are therefore not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

The only competent and probative opinions of record addressing whether hypertension is related to service or to the service-connected PTSD are adverse to the claim.  These opinions show the record was considered and the conclusions adequately explained.  There are no competent and probative opinions of record indicating that hypertension is related to service on a direct basis or was caused or aggravated by a service-connected disability.  

Because the evidence preponderates against the claim of service connection for hypertension, to include as secondary to PTSD, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Heart Disease

The Veteran contends that his currently diagnosed coronary artery disease is secondary to his service-connected PTSD.  The service treatment records from the first and second period of active duty fail to reference a heart condition, and no heart abnormalities were noted at separation from either period of active service.  

The first evidence of record of a heart condition is in January 2004.  Previous medical records and diagnostic studies did not diagnose heart disease and reflect that the Veteran had no history of heart disease.   The Veteran underwent a VA coronary catheterization in January 2004 and was diagnosed with coronary artery disease at that time, and he underwent a coronary artery bypass later that same month.  

The April 2004 letter from the Veteran's private family practitioner states that PTSD had as likely as not caused the Veteran's heart problems.  However, no rationale was provided, and therefore the opinion has no probative value.   See Nieves-Rodriguez, 22 Vet. App. at 304.

A September 2007 VA heart disease examination report reflects the Veteran's diagnosis of coronary artery disease in January 2004, as well as the examiner's opinion that there is no evidence that the Veteran's heart disease had its onset in service or within one year after his discharge from service in 1991.  A March 2009 VA heart examination report reflects the examiner's opinion that the Veteran's coronary artery disease is as likely as not related to the Veteran's longstanding hypertension.

The VHA cardiologist opined in the May 2011 opinion that it was unlikely (less than a 50 percent probability) that the Veteran's coronary artery disease was related to military service or to PTSD.  It was noted that the Veteran was diagnosed with coronary artery disease in 2004 and there was no evidence that he had it during service or within a year of service.  The Veteran had a longstanding history of smoking for many years before and after service, and smoking was a strong risk factor for coronary artery disease.  He was subsequently diagnosed with hypertension and dyslipidemia, both of which were primary and strong risk factors for his heart condition.  The scientific literature and the Veteran's medical history did not support PTSD causing the Veteran's coronary artery disease or increasing it in severity beyond its natural progression. 

The evidence of record reflects that the Veteran was not diagnosed with coronary artery disease during either period of active service or within one year from his discharge from service.  Rather, the evidence reflects that the Veteran was diagnosed with coronary artery disease in 2004, approximately 13 years after his discharge from his second period of active duty.  The Board notes that the length of time between the Veteran's discharge from service and his coronary artery disease diagnosis preponderates against a finding of direct service connection.   See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (The absence of medical treatment for the claimed condition for many years after service rebuts against the presumption of service connection.).

While the Veteran has made statements to the effect his heart disease was caused or aggravated by the service-connected PTSD, he is not competent to make such a determination.  His statements on etiology are therefore not probative.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d at 1331.  There are no competent and probative opinions supporting the Veteran's contention that heart disease is related to service on a direct basis or was caused or aggravated by the service-connected PTSD.  The only competent and probative opinions of record addressing whether heart disease is related to serve or to the service connected PTSD are adverse to the claim.  These opinions show the record was considered and the conclusions adequately explained.  

The Board further acknowledges that service connection for coronary artery disease (referred to as ischemic heart disease) is also available on a presumptive basis for those who served in Vietnam and are presumed to have been exposed to certain herbicides.  38 C.F.R. § 3.309(e).  However, the Veteran's service personnel and treatment records fail to reflect that the Veteran had service in the Republic of Vietnam.  His period of foreign service during the Vietnam Conflict was in Germany.  Therefore, the provisions of 38 C.F.R. § 3.309(e) are inapplicable in the instant case.  Accordingly, the record fails to reflect a basis for awarding service connection for coronary artery disease on a presumptive basis, as well.  Thus, the Veteran's appeal of this issue is denied.

Because the evidence preponderates against the claim of service connection for heart disease, to include as secondary to PTSD, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.





ORDER

Service connection for hypertension, to include as secondary to service-connected PTSD, is denied.

Service connection for heart disease, to include as secondary to service-connected PTSD, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


